DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 4/28/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
2.	As previously noted, Applicant’s elections without traverse of Group I, corresponding to claims 1-13, without traverse, is acknowledged.   Applicant further elects Species 1 (Embodiments 1-2; Figs. 3a-3b and 4a-4b and 5a-5b), without traverse, and Sub-Species 1-a (through-hole; Figs. 3a-3b and 4a-4b), without traverse.  The claims that read on the elected Species and Sub-Species are claims 1-2 and 8-13.  
In the response filed, Applicant added new independent claim 21. 

New Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I-A. Claims 1-2, 8-12 drawn to a metal negative electrode, classified in H01M 4/742. 
I-B. Claim 21, drawn to a metal negative electrode, classified in H01M 4/742.
***Please see the 35 U.S.C. 112(b)/second paragraph and email request sections below 

4.	Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed, the inventions can have a materially different design in that I-A requires the following features not found in I-B:

    PNG
    media_image1.png
    165
    676
    media_image1.png
    Greyscale

Accordingly, invention I-B may have a materially different design such as active material only on one side, active material only within the at least one through-hole, active material not present at all in the at least one through-hole, etc.  
	Invention I-B requires the following feature not found in I-A:

    PNG
    media_image2.png
    53
    685
    media_image2.png
    Greyscale

Note that the midpoint of the joining boundary defines the region dividing distance, wherein the joining boundary is where the lead portion is connected to the current collector..  Accordingly, Invention I-A may have a materially different design such as one in which the lead portion, and thus the joining boundary, is to the right side or the left side of a given side of the current collector (and thus the midpoint of the joining boundary and the midpoint of the first side that includes the joining boundary are not one the same point).  
	Moreover, there are 35 U.S.C. 112(b)/second paragraph issues with respect to new claim 21 not present within claim 1 including at least, “the measure surface” at page 7, line 2 of the claim set.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
5.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
6.	A telephone call was made to Minoru Kurose on 6/30/2022 to request an oral election to the above restriction requirement, but did not result in an election being made; a written restriction was requested in lieu of an oral election.

Claim Rejections - 35 USC § 112
7.	It is noted that the rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite will be maintained as no correction has been filed with respect to the following:
	Claim 2 recites in part, “the at least one through-hole that has a generally rectangular shape.”  The claim invokes improper antecedent basis as claim 1 does not define that the at least one through-hole has a generally rectangular shape.  
Appropriate correction is still required.   Correction can be made by way of the following:
“the at least one through-hole has a generally rectangular shape and is provided along the side”

It is noted that this same issues appears to be present in the withdrawn species claims 3-7 which additionally have a grammar issue with respect to “a plurality of through-holes that is generally circular” (i.e,. improper verb – is should be are).  Furthermore, claim 6 (withdrawn) also now has antecedent basis issues given the removal of “or at least one recess” from the parent claim.
Email Request
8.	In the Office Action, the following comment is made:

    PNG
    media_image3.png
    374
    699
    media_image3.png
    Greyscale

Applicant must authorize internet communications (see the form in MPEP 502.03) in order to allow Examiners to contact Applicant via email.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729